EXHIBIT 10.1 Named Executive Officers Long-Term Equity Incentive Fiscal Year 2015 Awards Executive Officer Restricted Stock* (Performance- Based Vesting) (#) Restricted Stock* (Time-Based Vesting) (#) Restricted Stock* (Performance- Based Vesting TSR) (#) Restricted Stock* (Performance- Based Vesting e-Comm Sales) (#) Charles H. Turner Senior Executive Vice President, Chief Financial Officer Michael R. Benkel Executive Vice President, Planning and Allocations Catherine David Executive Vice President, Merchandising Sharon M. Leite Executive Vice President, Sales and Customer Experience * All equity awards were granted under the Pier 1 Imports, Inc. 2006 Stock Incentive Plan, restated as amended through March 25, 2011.The respective forms of award agreements are attached as Exhibits 10.2, 10.3, 10.4 and 10.5.The grants were effective April 11, 2014.
